Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 10/15/21 are hereby entered.
 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 24 recite the limitation "the monitored vehicle parameter".  There is insufficient antecedent basis for this limitation in the claim as there are prior limitations claimed in regard to “monitoring…at least one vehicle parameter input” and “detecting a vehicle parameter” but not in regard to “monitoring a vehicle parameter”, or the like.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14-20, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-12, 14-20, and 24 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 1, 19, and 24 the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity, in terms of performing
a method of providing advice to a user of a vehicle regarding operation of the vehicle, the method comprising:
monitoring at least one vehicle parameter input […];
determining, without a specific user request, a suggested user command relating to the operation of a subsystem of the vehicle, based on a suggestion policy and the at least one vehicle parameter input; and
notifying the user of the suggested user command;
upon detection…policy;
receiving […] an updated suggested policy […] to account for on-going interactions between a plurality of vehicle users and their vehicles;
providing/gathering […] user identification data and/or vehicle parameter inputs, relating to a plurality of different users […]; and,
categorizing the user identification data, from each of the plurality of users, into an identification class according to a predetermined user characteristic.
[and]
	[…] receiv[ing] user related data including a calendar event…vehicle; and
	[…] notify[ing] the user…user command;
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., embodying the claimed abstract idea into various software “modules” capable of operating while a vehicle was in motion, an external device, a touch-enabled device, a vehicle, a calendar, a non-transitory computer readable medium, a processor, and/or controllers, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., embodying the claimed abstract idea into various software “modules” capable of operating while a vehicle was in motion, an external device, a touch-enabled device, a vehicle, a calendar, a non-transitory computer readable medium, a processor, and/or controllers, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 12, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20160068169 A1 by Goldman-Shenhar et al (“Goldman”), in view of PGPUB US 20150307106 A1 by Rao et al (“Rao”).
In regard to Claims 1 and 19, Goldman teaches a user advice system for a vehicle for providing a user of the vehicle with advice regarding operation of the vehicle, the user advice system comprising:
a monitoring module arranged to monitor at least one vehicle parameter input…user; 
(see, e.g., paragraphs 53);
a determination module arranged to determine, without a specific user request, a suggested user command relating to the operation of a sub-system of the vehicle, based on a suggestion policy and the at least one vehicle parameter input; and
(see, e.g., paragraphs 63-65 in regard to “determination module”; in regard to “suggestion policy” see, e.g., paragraph 63 in regard to “search databases”);


(see, e.g., paragraph 65 in regard to results being presented to the user; in regard to those results including a “suggested user command” see, e.g., paragraph in regard to recommending to turn off the cruise control and paragraph 68 in regard to recommending how to change AC settings);
wherein the determination module is arranged to receive an updated suggested policy from an updating module to account for on-going interactions between a first plurality of vehicle users and their vehicles,
(see, e.g., paragraph 35; in regard to “updating module” see, e.g., Figure 1, selection 130 in regard to the cloud repository);
wherein the determination module is configured to gather user identification data
and/or vehicle parameter inputs, relating to a second plurality of users, to the updating module, and
	(see, e.g., paragraphs 31 and 35);
	[…]

Furthermore, while Goldman recognizing and characterizing user inputs it may fail to teach, all of the remaining claimed limitations, however, in an analogous reference Rao teaches 
wherein the user identification data, from each of the plurality of users, is categorized into an identification class according to a predetermined user characteristic.
(see, e.g., paragraph 42 in regard to characterizing users by, e.g., “information descriptive of the driving style of the driver of the vehicle” (“predetermined user characteristic”));
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teachings of Rao in regard to characterizing drivers based on their driving style to the system otherwise taught by Goldman, in order to better characterize driver behavior.

Furthermore in regard to Claim 19, while the combination of the cited prior art teaches a system capable of characterizing multiple drivers of the same vehicle (Claim 1) it may not specifically teach that, in fact, multiple drivers operate the same vehicle at different times, however, Goldman teaches there being multiple drivers of multiple vehicles as well as there being a single driver of a single vehicle, and
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have combined the teachings of Goldman and allowed multiple drivers to operate the same vehicle but at different times, so as to permit more flexibility.

Furthermore, while Goldman teaches providing “a list of suggested user commands relating to a function associated with [a] detected vehicle parameter” in terms of, e.g., based on the user making the same request multiple times (p56) (“[a] detected vehicle parameter”) the user is providing with a series of input suggestions (p65) (“a list of suggested user commands”), however, to the extent that Goldman may fail to teach the remaining claimed limitations, however, Rao teaches that functionality in terms of a learning module that learns driver characteristics based on inputs in order to make suggestions to the driver (see, e.g., p36 and 42-46);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality taught by Rao to that of Goldman by learning the driver’s behavior based on how they responded to suggested user commands and under what circumstances, in order to provide better suggested commands in the future.


In regard to Claims 2-3 and 20, Rao teaches this functionality at, e.g., paragraph 42
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teachings of Rao in regard to learning driver characteristics to the system otherwise taught by Goldman, in order to better characterize driver behavior.
In regard to Claims 4-5, Goldman teaches this functionality.  See, e.g., paragraph 65 in regard to results being presented to the user; in regard to those results including a “suggested user command” see, e.g., paragraph in regard to recommending to turn off the cruise control and paragraph 68 in regard to recommending how to change AC settings.

In regard to Claim 6, Rao teaches this functionality at, e.g., paragraphs 39 and 40.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teachings of Rao in regard to inputting external vehicle status and other data to the system otherwise taught by Goldman, in order to better characterize the driver’s needs.
In regard to Claims 9-10 and 12, Goldman teaches this functionality at, e.g., paragraphs 67-68.
In regard to Claim 14, Goldman teaches this functionality at, e.g., paragraph 35.
In regard to Claim 17, Goldman teaches this functionality at, e.g., paragraph 55.

In regard to Claim 18, Goldman teaches at, e.g., paragraphs 2-4 vehicle automation systems that are included in the vehicle itself as well as teaches the recommendation system, however, to the extent that Goldman may not specifically teach the recommendation system being another vehicle automation system, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to included the recommendation system as another one of the vehicle automation systems in order to provide easy access by the former to the latter.



In regard to Claim 15, Goldman teaches this functionality at, e.g., e.g., paragraph 42 in regard to characterizing drivers by, e.g., “information descriptive of the driving style of the driver of the vehicle” is also inherently “representative of” that driver’s “age…weight” to the extent that those characteristics of the driver help determine that user’s driving style.  Note that the BRI of “representative of” does not require that the claimed computer programming, e.g., necessarily characterize the driver by his/her “age…weight”.  A dictionary definition of “representative” is “typical of…others in a larger group of people or things” (https://dictionary.cambridge.org/us/dictionary/english/representative).




Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman, in view of Rao, further in view of admitted prior art.
In regard to Claims 7-8, while Rao teaches incorporating external data such as weather conditions and road conditions in order to make recommendations to the user it may specifically also teach the claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that making recommendations to a vehicle driver based on that vehicle’s current location and/or destination was old and well-known at the time of Applicant’s invention.  Such functionality allows for recommendations to be tailored to the driver’s circumstances.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to better tailor the command recommendations based on the vehicle’s location and/or destination.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman, in view of Rao, further in view of admitted prior art.
In regard to Claims 7-8, while Goldman teaches capturing user commands to a vehicle it may not specifically teach those commands including commands to the navigation system, however,
the Examiner takes OFFICIAL NOTICE that a capturing a driver’s input to a vehicle’s navigation system was old and well-known at the time of Applicant’s invention.  Such functionality allows for the user’s navigation preferences to be known.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to better tailor the command recommendations based the user entering commands into the navigation system.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman, in view of Rao, further in view of admitted prior art.
In regard to Claim 16, while Goldman teaches an external data source that communicates with the central logic via a signal it may not specifically teach whereby that signal is a “wireless communication protocol,” however
the Examiner takes OFFICIAL NOTICE that employing wireless communication was old and well-known at the time of Applicant’s invention.  Such functionality allows for flexibility in terms of location of the sender and the receiver.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow flexibility as to the location of the central logic and the external repository.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman, in view of Rao, further in view of PGPUB US 20140165159 A1 by Baade et al (“Baade”).
In regard to Claim 24, see rejections of Claims 1 and 6.  While Rao teaches employing external data sources in order to provide recommendations it may not also teach employing the driver’s calendar for that purpose, however, in an analogous reference Baade teaches that feature (see, e.g., paragraph 35);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teachings of Baade in employing the user’s calendar in order to make recommendations in the system taught by the otherwise cited prior art, in order to provide better command recommendations to the driver.

Response to Arguments
Applicant argues on page 9 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    220
    681
    media_image1.png
    Greyscale

Applicant’s arguments are unpersuasive.  Embodying Applicant’s abstract idea on such generic computing device does not constitute “significantly more” than Applicant’s abstract idea.  See, e.g., Alice in this regard.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of rejection made supra, which were necessitated by Applicant’s amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715